 1    \
 2

 3                                                        JS-6
 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                   CENTRAL DISTRICT OF CALIFORNIA
10

11        BRONX WEBSTER, LLC,
                                                  Case No. 2:18-CV-01838-JVS-SK
12
                                 Plaintiff,       Hon. Judge James V. Selna
13                       v.
                                                  ORDER RE STIPULATED
14        BEHAVIORAL PROPERTY                     JUDGMENT
          PARTNERS, LLC; BPP SANTA
15        BARBARA, LLC, BEHAVIORAL
          PROPERTY INVESTORS LLC,                 Date Complaint Filed:   3/5/18
16        BPP MANAGEMENT LLC, and
          MICHAEL R. TREANOR,
17
                                 Defendants.
18

19
               Pursuant to the Settlement Agreement and Stipulation between the Parties, the
20
      following JUDGMENT is entered in favor of Plaintiff Bronx Webster, LLC, and
21
      against Defendants Behavioral Property Partners, LLC, BPP Santa Barbara LLC,
22

23

24

25

26

27

28
                                                  1
     Active\93668870.v1-5/6/19
 1    Behavioral Property Investors LLC, BPP Management LLC, and Michael R. Treanor
 2    as follows.
 3            IT IS HEREBY ORDERED THAT:
 4            1.       Judgment is entered on the full amount of Plaintiff’s claim, for a total
 5    judgment of $625,000.
 6            2.       All Parties shall bear their own costs and fees.
 7            3.       The Court retains jurisdiction to enforce the terms of this Settlement
 8    Agreement.
 9

10    IT IS SO ORDERED.
11

12    DATED: May 07, 2019                                 ___________________________
                                                               Hon. James V. Selna
13                                                             United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
     Active\93668870.v1-5/6/19
